Citation Nr: 1431017	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 1, 2010 for the grant of additional compensation benefits for the Veteran's son, J.G.O., based upon school attendance.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the October 2011 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's son, J.G.O, was born on May [redacted], 1991; he turned 18 years old on May [redacted], 2009.

3.  The Veteran's son J.G.O. attended school full time from the time of his 18th birthday.  

4.  A claim for additional benefits based on school attendance for dependent J.G.O. was not received until March 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date from May [redacted], 2009 to March 1, 2010, for additional benefits based on school attendance for the Veteran's son J.G.O., are not met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2013).

2.  The criteria for an earlier effective date of May 1, 2010, for additional benefits for the Veteran's son J.G.O. based on school attendance, are met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date

In August 2011, the Veteran received notification from VA that he would receive additional compensation benefits for his son J.G.O., who was then enrolled full time as a college student.  The RO assigned September 1, 2010 as the effective date for commencement of the benefits.  The Veteran appealed that decision, arguing that an earlier effective date should be assigned. 

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 3 8 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

In this matter, the Veteran's son, J.G.O., was born on May [redacted], 1991, as reflected on a birth certificate of record.  J.G.O.'s 18th birthday occurred on May [redacted], 2009.  

The Veteran has been rated as at least 30 percent disabled since 1980.  As such, he has received additional compensation for J.G.O. since J.G.O.'s birthdate (the Veteran has also received additional compensation for his spouse, and for two other sons).  In various letters of record dated prior to May [redacted], 2009 (most recently in August 2008), VA notified the Veteran that the additional compensation for J.G.O. would be discontinued upon J.G.O.'s 18th birthday.  In various letters of record dated prior to May [redacted], 2009 (most recently in August 2008), VA also notified the Veteran that the additional compensation for J.G.O. could be continued beyond his 18th birthday if the record established that J.G.O. was a full time student at an approved institution.  The Veteran was notified that, to continue such benefits, a "Request for Approval of School Attendance" (VA Form 21-674) should be provided detailing J.G.O.'s status.  Nevertheless, beginning with J.G.O.'s 18th birthday on May [redacted], 2009, the Veteran received a reduced amount of monthly compensation because the additional compensation for J.G.O. discontinued.    

In statements of record, the Veteran contends that the additional compensation he received for J.G.O. should have continued beyond J.G.O.'s 18th birthday.  Since then, the Veteran asserts that J.G.O. has been a full-time college student.  The Veteran further maintains that he notified VA of J.G.O.'s status by submitting to VA, in April 2009, a timely and complete VA Form 21-674 which, he asserts, informed VA of J.G.O.'s enrollment as a full-time college student.  As such, the Veteran contends that a May [redacted], 2009 effective date should apply here.  The Board disagrees.  

The evidence of record indicates that VA was not notified of J.G.O.'s status until March 2011.  That is when VA first received notification, on a VA Form 21-674 signed by the Veteran's spouse, of J.G.O.'s status as a college student.  

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

In this matter, the Veteran's entitlement to additional compensation may have existed as early as May [redacted], 2009, at a time when the Veteran was 18 years old, was a full-time student, and was intending to enroll in college as a full-time student.  However, the date of claim for benefits did not occur until March 2011.  The "latest date" in this matter would be the date of claim in March 2011.    

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, to establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.  

In this matter, the Board finds a date of claim in March 2011 appropriate because that is when VA was notified of J.G.O.'s status.  As the RO noted, the VA Form 21-674 received in March 2011 was erroneous in that it was signed by the Veteran's spouse rather than by the Veteran himself.  Nevertheless, it can be fairly said that, by that March 2011 submission, an implied claim for the additional benefits had been made.  As such, the date of claim in this matter will be March 2011.  

The Board notes the Veteran's assertion that he notified VA in April 2009.  And the Board notes a VA Form 21-674 of record dated April 2009 in the signature block.  However, that VA Form 21-674 was not received in April 2009.  Rather, a date stamp indicates receipt by VA in September 2011.     

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the U.S. Postal Service falls under the presumption of regularity for business documents. 

In this matter, the Board has considered the Veteran's assertion regarding an April 2009 claim for continued benefits.  However, his mere assertion is not sufficient to rebut the presumption of regularity in the administrative process.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ('[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.'); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  The simple fact before the Board is that the record does not contain a VA Form 21-674 dated in April 2009 that was received by VA in April 2009.  The earliest VA Form 21-674 of record regarding J.G.O. was received in March 2011.  It is therefore presumed that, prior to March 2011, the Veteran did not claim additional benefits for J.G.O. based on school attendance following his 18th birthday.  VA is not required to "prove" that the Veteran did not claim additional compensation for J.G.O. prior to April 2009.  Rather, as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  Although he has provided a copy of a VA Form 21-674 which he himself dated in April 2009, he has not provided any evidence to corroborate his assertion that that form was provided to VA in April 2009.  Indeed that form corroborates the opposite, as it is date stamped by VA in September 2011.  

The Board thus finds that the applicable VA form 21-674 was first received by VA in March 2011, approximately 23 months after J.G.O.'s 18th birthday.  As such, additional benefits for J.G.O. based on school attendance are not warranted dating from J.G.O.'s 18th birthday.  See 38 C.F.R. § 3.667(a)(1).

Nevertheless, the Board finds an earlier effective date warranted here.  In its assignment of a September 1, 2010 effective date, the RO, by citing 38 C.F.R. § 3.667(a)(2), indicated that an effective date up to one year prior to receipt of the VA Form 21-674 may be assigned.  The RO indicated that September 1, 2010 would be appropriate because that is when J.G.O. resumed school following summer vacation.  However, under 38 C.F.R. § 3.667(b), a child is considered to be in school during summer break if the child was in school during the previous Spring semester, and resumes school in the following Fall semester.  In this matter, the record indicates that J.G.O. attended college in the 2010 Spring semester, and in the 2010 Fall semester.  As such, an effective date of March 1, 2010, and continuing throughout summer vacation in 2010, is warranted here.   









	(CONTINUED ON NEXT PAGE)


ORDER

Additional compensation benefits for the Veteran's son, J.G.O., based upon school attendance from May [redacted], 2009 to March 1, 2010, are denied.

Additional compensation benefits for the Veteran's son, J.G.O., based upon school attendance from March 1, 2010 are granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


